Breese, J. This court has so frequently decided that general objections to the instrument of evidence will not be entertained, that it is unnecessary, in this case, to do more than refer to the decisions. To go no further back, the case of Sargeant v. Kellogg et al., 5 Gilm. 281, is understood to hold, that a general objection to the introduction of a certain instrument of evidence simply raises the question of its relevancy. But if it is obnoxious to a special objection, that objection must be stated. When various objections may be made to evidence, some of which may be removed by other proof, the party making the objection ought to point out specifically those he insists on, and thereby .put the adverse party on his guard, and afford him. an opportunity to obviate them. He ought not to be permitted, after interposing a general objection, to insist on particular objections in this court, which, if even suggested in the court below, might have been instantly removed. The transcript when offered in evidence was objected to, without specifying any particular grounds. Under the authority of the case of Frazer v. McKee, 1 Scam. 558, it would seem to be liable to but one objection, which, if pointed out on the trial, might have been removed, that is, the jurisdiction of the justice of the peace in the State of Indiana. Had that been the objection, it was quite easy to remove it, by producing the law of Indiana conferring the jurisdiction, and also, that the same law authorized the clerk to certify as to the official character. To the same effect are the cases of Peoria and Oquawka R. R. Co. v. Neill, 16 Ill. 269; Swift et al. v. Whitney, 20 Ill. 144; Conway v. Case, 22 Ill. 127; Funk v. Staats, 24 Ill. 633. The judgment must be affirmed. Judgment affirmed.